Citation Nr: 1543333	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-28 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to waiver for overpayment of educational benefits.

2.  Entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill), in excess of 36 months. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1985 to April 1988, and from May 2007 to February 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2013 and July 2015 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The jurisdiction of the claims files lies with the RO in Oakland, California. 

The Veteran testified before the undersigned in March 2015.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

After a thorough review of the claims file, which consists of hard documents as well as electronic VBMS documents, the Board must remand this claim for additional development.  Cognizant that this claim has been advanced on the docket due to the Veteran's financial situation, the Board sincerely regrets the additional delay. 

The Veteran asserts that the debt which he created by dropping college courses should be waived.  He alleges that he reduced his course load due to health-related reasons.  
The hard claims file contains two December 23, 2013, decisions by the RO denying the Veteran a waiver of the debts.  

The first debt was created when the Veteran enrolled in 12 credit hours for the September 6, 2012 to December 22, 2012 term.  On September 26, 2012, the Veteran reduced his course load to 3 hours.  This created a debt for housing in the amount of $2,742.00, and a debt for tuition and fees in the amount of $2,772.29.  The Veteran requested a waiver of the debt on December 10, 2012, which the RO recorded on December 13, 2012.  The RO "never received" the waiver request, which the Board presumes to mean that the request was lost.  

Regardless, the RO considered the waiver to be timely, and denied it in a December 23, 2013 decision.

The second debt was created when the Veteran enrolled in 12 credit hours for the term September 5, 2013 to December 21, 2013.  On September 18, 2013, the Veteran reduced his course load to 9 hours.  This created a debt for tuition and fees in the amount of $1,337.07.  The Veteran requested a waiver, which the RO received on November 26, 2013, and which was considered timely.

In an October 2013 letter, the Veteran's physician related that the Veteran would be unable to attend school on November 7, 2013 and November 8, 2013 due to eye surgery.  

In a November 2013 statement, the Veteran related that he had to drop his Fall 2013 class because the instructor failed to give him proper guidance, he felt unwanted in the class because he introduced himself as a Veteran, and he needed eye surgery which would have made it impossible for him to attend school for a week of more. 

In his August 2014 appeal to the Board, the Veteran stated that he dropped classes in the Fall of 2012 due to PTSD symptoms exacerbation.  He reported that he dropped classes in the Fall of 2013 because the school switched the class from classroom instruction to an online course, and because he had eye surgery.  

During the March 2015 hearing, the Veteran testified that he had to drop classes in the Fall of 2012 due to a PTSD flare-up and in the Fall of 2013 due to eye surgery.  
In a May 2015, the Veteran's private medical practice (the same one that provided the October 2013 letter) sent in a letter explaining that "[i]n the fall of 2010 and in the spring of 201[1], the patient was only able to take 9 units at school due to eye and knee surgery, and recovery time post operatively."  The same letter stated that the Veteran was only able to take one online class in the Fall of 2012 "due to a serious flare up of PTSD and other psychological problems[ ]" and that "[i]n the fall of 2013 he had to drop a reading and writing class because of eye surgery and recovery time post operatively."

In his July 2015 appeal to the Board on the issue of extension of his post-9/11 GI Bill benefits, the Veteran related that he was only able to take 9 units in 2010 due to knee surgery; that he had a flare-up of PTSD in 2012 and could not attend school full-time; and that in 2013 he had to drop a reading class due to eye surgery.

Here, the Board notes that the Veteran is service-connected for the following conditions: post-traumatic stress syndrome (PTSD) at 70 percent disabling; spine disability at 20 percent disabling; diplopia at 20 percent disabling; bilateral knee disability, each knee at 10 percent disabling; tinnitus, at 10 percent disabling; left foot disability, at 10 percent disabling; bilateral hearing loss, at 0 percent disabling; erectile dysfunction, at 0 percent disabling; tinea onychomycosis, at 0 percent disabling; and a left foot scar, at 0 percent disabling.  The Veteran's combined schedular disability rating is 90 percent.  He has also been receiving individual unemployability, and K-1 and S-1 special monthly compensation.     

A remand is necessary for several reasons.

First, the Veteran's file does not contain any of his waiver applications.  Nor does it contain his claim for extension of the Post-9/11 GI Bill benefits.  The Board has to review those applications before it can adjudicate the Veteran's claims.  Here, the Board notes that while the Veteran's waiver application from December 2012 appears to be lost, the Board still must review the November 2013 waiver application and the May 2015 request for an extension of the Post-9/11 GI Bill benefits.   

Second, because some of the documentation submitted by the Veteran claims another period when he withdrew from classes (2010), it is unclear to the Board if this is a period for which the Veteran claims that he requests a waiver, or if this is just a period that the Veteran claims affected his Post-9/11 GI Bill benefits extension claim.  The Board requests that the Veteran explain in writing what exactly he is claiming for which terms/semesters/years of his school attendance, both as to debt waivers and the benefits extension.

Overall, following a detailed review of this record, the problem the Veteran faces is that he cannot keep taking classes (or expect VA to pay for these classes) unless they serves a purpose.  The purpose would be to obtain some form of employment.  If the Veteran cannot take classes on a regular basis due to service connected and nonservice connected problems, there is no rational basis for an extension. 

Because the Veteran's claims are inextricably intertwined, the Board cannot adjudicate one without the other, and a remand is necessary before both issues can be properly considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. The RO should submit to the Board copies of all the available applications for waivers, as well as the May 2015 request for an extension of the Post-9/11 GI Bill benefits, filed by the Veteran.

2.  The Veteran and/or his representative should submit a statement to the Board explaining exactly what he is claiming for which terms/semesters/years of his school attendance, both as to debt waivers and the benefits extension.  If possible, his overall goal should be explained.  A critical question is whether the Veteran can complete the classes needed, or whether he will require more waivers and more extensions in the future, without result. 

3. Then, the file should be returned to the Board for further adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




